DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 was filed after the mailing date of the final action on 07/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-13 and 15-21 were previously pending and subject to the final action filed on 07/29/2022. In the response filed on 10/06/2022, claims 1,12 and 20 were amended, claim 21 was cancelled and new claim 22 is added. Therefore, claims 1-13, 15-20 and 22 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments filed 10/06/2022, with respect to claims 1-13 and 15-21 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “the timeline further displaying a second assigned portion of content messages within the timeline that are assigned to a second curator, the second assigned portion displayed adjacent to the first assigned portion within the timeline” Specifically, “second assigned portion displayed adjacent to the first assigned portion within the timeline. Applicant’s specification PGPUB: 20200250870A1 paragraph [0063] recites “The operator 108 may be able to view a timeline, such as the example timeline 416 shown in FIG. 4E. The timeline 416 may show the progress of operator 108, relative to the rest of the media collection. For example, content items or content messages that have been viewed by the operator 108 may be shown in a first color (e.g., blue) 417 or other indication, and content items or content messages that have not yet been viewed may be represented by a second color (e.g., grey) 418 or other indication.” The office position is that the timeline 416 show the progress of operator 108 but does not illustrate a second operator (second curator) adjacent to the first assigned portion. The examiner views the timeline 416 shown in Fig 4E as one operator timeline for the media collection only. The specification does not satisfy a timeline displaying media collection for a first curator where second curator media collection is adjacent within the timeline.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 22, recites the limitation of “the timeline further displaying a second assigned portion of content messages within the timeline that are assigned to a second curator, the second assigned portion displayed adjacent to the first assigned portion within the timeline”, but the specification does not recites the teaching to enable the limitation recited in claim 22. Applicant’s specification PGPUB: 20200250870A1 paragraph [0063] recites “The operator 108 may be able to view a timeline, such as the example timeline 416 shown in FIG. 4E. The timeline 416 may show the progress of operator 108, relative to the rest of the media collection. For example, content items or content messages that have been viewed by the operator 108 may be shown in a first color (e.g., blue) 417 or other indication, and content items or content messages that have not yet been viewed may be represented by a second color (e.g., grey) 418 or other indication.”
However, in Fig. 4E and applicants specification does not illustrate that a second operator (second curator) is adjacent to the first assigned portion that is assigned to the first operator (first curator) within the timeline. The examiner position that the timeline 416 show the progress of operator 108 (one curator) but does not illustrate a second operator (second curator) adjacent to the first assigned portion. The examiner views the timeline 416 shown in Fig 4E as one operator timeline for the media collection only. The specification does not satisfy a timeline displaying media collection for a first curator where second curator media collection is adjacent within the timeline.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al. (US PGPUB: 20100174993, Filed date: Nov. 03, 2009, hereinafter “Pennington”) in view of McGinnis et al. (US PGPUB: 20150142676, Filed date: Nov. 13, 2014 hereinafter “McGinnis”) in view of Schmidt  (US PGPUB: 20100281426, Filed Date: Apr. 30, 2009, hereinafter “Schmidt”)
Regarding independent claim 1, Pennington teaches: A method comprising: 
updating, by a server computer, an identifier of the predetermined media collection from a first indicator to a second indicator indicating that a selection needs to be made for which of the content messages should be published to the predetermined media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. In paragraph [0099] an indicator may change when new items are received and change when the new items are acknowledge)
Pennington does not explicitly teach: based on determining that an amount of time has passed since any content messages received from a plurality of content sources associated with a predetermined media collection have been viewed for selection to be published to the predetermined media collection to be viewed by one or more users,
McGinnis teaches: based on determining that an amount of time has passed since any content messages received from a plurality of content sources associated with a predetermined media collection have been viewed for selection to be published to the predetermined media collection to be viewed by one or more users, (McGinnis – [0055,0058] the automated tracking and approval notification module 140 provides each reviewer 142 with the ability to approve or disapprove a piece of authored content 132. a notification or a reminder may be provided when a new content for review is ready, predetermined number may be considered one, reminders may be generated for content that has not been viewed for defined interval of time).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators on a timeline.  McGinnis further teach setting reminder in order to review content for collections. Adding the teachings of McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Pennington does not explicitly teach: and causing display of a list of media collections assigned to a first curator and metrics corresponding to the first curator, the metrics comprising an average time an approved content message is in a queue before it is activated and at least one of an average time to clear a predefined number of content messages, an average number of flagged content messages, a ratio of flagged to approved content messages, or an average time an approved content messages is in a queue before it is flagged.
However, Schmidt teaches: and causing display of a list of media collections assigned to a first curator and metrics corresponding to the first curator, the metrics comprising an average time an approved content message is in a queue before it is activated (Schmidt – [0072] statistic (metrics) on the average time to publishing messages by user. For example, a time-to-answer statistic may include an average time-to-answer for a particular user 130 (e.g., a user 130 assigned an author or approver role) over a period of time.)
and at least one of an average time to clear a predefined number of content messages, an average number of flagged content messages, a ratio of flagged to approved content messages, or an average time an approved content messages is in a queue before it is flagged. (Schmidt – [0072] statistic (metrics) on the average time to publishing messages by user. [0130-0131] As shown in Fig. 14, examples of messages published per categories and statistics (metrics) for an associated user 130. Statistic showing the average time to publish a message for an individual user.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis and Schmidt to allow user to view statistics on the progress of processing messages for review within their queue. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 3, Pennington teaches: wherein the predetermined media collection comprises media content from a plurality of individual users. (Pennington – [0063] For example, aspects and embodiments may allow users to create and manage a digital photography library by providing tools to upload content to an Internet "cloud" and to consume aggregated content from the cloud on their computing device, as discussed further below.)
Regarding dependents claim 4, Pennington teaches: wherein the identifier of the first media collection includes at least one of a group comprising: a subject for the media collection, a number of content messages pending review for the media collection, a time the media collection was last viewed by a curator, a color associated with the first indication, and a color associated with the second indication. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Regarding dependents claim 7, Pennington teaches: further comprising: determining that a predetermined number of content messages that have not been viewed on the curator device and; (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
and based on determining that the predetermined number of content messages have not been viewed on the curator device, updating the identifier of the predetermined media collection to the second indicator indicating that a selection needs to be made for which of the content messages should be published to the predetermined media collection before presentation to one or more users. (Pennington – paragraph [0098] the timeline may include a "handle" 940 moving the handle 940 to that point of the time for selecting a portion of the media. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. [0099] an indictor may change when new items are received and change when the new items are acknowledged).
Regarding independent claim 12, Pennington teaches: A server computer comprising: a processor; and a computer readable medium coupled with the processor, the computer comprising instructions stored thereon that are executable by the processor to cause a computing device to perform operations comprising: (Pennington – [0016] According to one aspect of the present invention, a computer-readable medium having computer-readable instructions stored thereon that as a result of being executed by a computer. Fig. 2 processor (210), memory (220) and storage (250))
updating an identifier of the predetermined media collection from a first indicator to a second indicator indicating that a selection needs to be made for which of the content messages should be published to the predetermined media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. In paragraph [0099] an indicator may change when new items are received and change when the new items are acknowledge)
Pennington does not explicitly teach: based on determining that an amount of time has passed since any content messages received from a plurality of content sources associated with a predetermined media collection have been viewed for selection to be published to the predetermined media collection to be viewed by one or more users,
McGinnis teaches: based on determining that an amount of time has passed since any content messages received from a plurality of content sources associated with a predetermined media collection have been viewed for selection to be published to the predetermined media collection to be viewed by one or more users, (McGinnis – [0055,0058] the automated tracking and approval notification module 140 provides each reviewer 142 with the ability to approve or disapprove a piece of authored content 132. a notification or a reminder may be provided when a new content for review is ready, predetermined number may be considered one, reminders may be generated for content that has not been viewed for defined interval of time).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators on a timeline.  McGinnis further teach setting reminder in order to review content for collections. Adding the teachings of McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Pennington does not explicitly teach: and causing display of a list of media collections assigned to a first curator and metrics corresponding to the first curator, the metrics comprising an average time an approved content message is in a queue before it is activated and at least one of an average time to clear a predefined number of content messages, an average number of flagged content messages, a ratio of flagged to approved content messages, or an average time an approved content messages is in a queue before it is flagged.
However, Schmidt teaches: and causing display of a list of media collections assigned to a first curator and metrics corresponding to the first curator, the metrics comprising an average time an approved content message is in a queue before it is activated (Schmidt – [0072] statistic (metrics) on the average time to publishing messages by user. For example, a time-to-answer statistic may include an average time-to-answer for a particular user 130 (e.g., a user 130 assigned an author or approver role) over a period of time.)
and at least one of an average time to clear a predefined number of content messages, an average number of flagged content messages, a ratio of flagged to approved content messages, or an average time an approved content messages is in a queue before it is flagged. (Schmidt – [0072] statistic (metrics) on the average time to publishing messages by user. [0130-0131] As shown in Fig. 14, examples of messages published per categories and statistics (metrics) for an associated user 130. Statistic showing the average time to publish a message for an individual user.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis and Schmidt to allow user to view statistics on the progress of processing messages for review within their queue. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 15, Pennington teaches: wherein the identifier of the first media collection includes at least one of a group comprising: a subject for the media collection, a number of content messages pending review for the media collection, a time the media collection was last viewed by a curator, a color associated with the first indication, and a color associated with the second indication. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Regarding dependents claim 18, Pennington teaches: further comprising: determining that a predetermined number of content messages that have not been viewed on the curator device and; and based on determining that the predetermined number of content messages have not been viewed on the curator device, (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
updating the identifier of the predetermined media collection to the second indicator indicating that a selection needs to be made for which of the content messages should be published to the predetermined media collection before presentation to one or more users. (Pennington – paragraph [0098] the timeline may include a "handle" 940 moving the handle 940 to that point of the time for selecting a portion of the media. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. [0099] an indictor may change when new items are received and change when the new items are acknowledged).
Regarding independent claim 20, Pennington teaches: A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: (Pennington – [0016] According to one aspect of the present invention, a computer-readable medium having computer-readable instructions stored thereon that as a result of being executed by a computer. Fig. 2 processor (210), memory (220) and storage (250))
updating an identifier of the predetermined media collection from a first indicator to a second indicator indicating that a selection needs to be made for which of the content messages should be published to the predetermined media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. In paragraph [0099] an indicator may change when new items are received and change when the new items are acknowledge)
Pennington does not explicitly teach: based on determining that an amount of time has passed since any content messages received from a plurality of content sources associated with a predetermined media collection have been viewed for selection to be published to the predetermined media collection to be viewed by one or more users,
McGinnis teaches: based on determining that an amount of time has passed since any content messages received from a plurality of content sources associated with a predetermined media collection have been viewed for selection to be published to the predetermined media collection to be viewed by one or more users, (McGinnis – [0055,0058] the automated tracking and approval notification module 140 provides each reviewer 142 with the ability to approve or disapprove a piece of authored content 132. a notification or a reminder may be provided when a new content for review is ready, predetermined number may be considered one, reminders may be generated for content that has not been viewed for defined interval of time).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators on a timeline.  McGinnis further teach setting reminder in order to review content for collections. Adding the teachings of McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Pennington does not explicitly teach: and causing display of a list of media collections assigned to a first curator and metrics corresponding to the first curator, the metrics comprising an average time an approved content message is in a queue before it is activated and at least one of an average time to clear a predefined number of content messages, an average number of flagged content messages, a ratio of flagged to approved content messages, or an average time an approved content messages is in a queue before it is flagged.
However, Schmidt teaches: and causing display of a list of media collections assigned to a first curator and metrics corresponding to the first curator, the metrics comprising an average time an approved content message is in a queue before it is activated (Schmidt – [0072] statistic (metrics) on the average time to publishing messages by user. For example, a time-to-answer statistic may include an average time-to-answer for a particular user 130 (e.g., a user 130 assigned an author or approver role) over a period of time.)
and at least one of an average time to clear a predefined number of content messages, an average number of flagged content messages, a ratio of flagged to approved content messages, or an average time an approved content messages is in a queue before it is flagged. (Schmidt – [0072] statistic (metrics) on the average time to publishing messages by user. [0130-0131] As shown in Fig. 14, examples of messages published per categories and statistics (metrics) for an associated user 130. Statistic showing the average time to publish a message for an individual user.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis and Schmidt to allow user to view statistics on the progress of processing messages for review within their queue. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.

Claims 2, 5-6, 8-10, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of McGinnis in view of Schmidt as applied to claims 1, 3-4, 7, 12, 15, 18 and 20 above, and further in view of Han et al. (US PGPUB 20120265758, Filed date: Apr. 14, 2011 hereinafter “Han”)
Regarding dependents claim 2, Pennington does not explicitly teach: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. 
However, Han teaches: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. (Han – [0260] [0105] media may be collected for a specific event and may include categorization based on geolocation)
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 5, Pennington teaches: and updating the identifier of the predetermined media collection from the second indicator to the first indicator indicating that the predetermined media collection does not require immediate attention, based on the selection of the subset of the content messages for the predetermined media collection received from the curator device. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be published to the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more users;
However, Hans teaches: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be published to the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more users; (Han – [0262, 0268] moderator may choose which media content is included in the collection that are viewed by the users).
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 6, Pennington teaches: receiving a request from a client device for the predetermined media collection; and providing the predetermined media collection in response to the request, wherein the predetermined media collection is displayed on the client device. (Pennington – [0008-0009] According to some embodiments, the methods may include displaying a GUI on a device, wherein the GUI comprises at least a plurality of views of digital media content, providing for transition between the plurality of views in response to selection of an I/O profile and in response to activation of a view selector component by a user )
Regarding dependents claim 8, Pennington does not explicitly teach: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint.
However, Han teaches: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint. (Han – [0270] object (people) may be recognized in photos for categorization).
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 9, Pennington does not explicitly teach: receiving a selection of an identifier of a second predetermined media collection to be curated before presentation to one or more users; causing display on a graphical user interface of media content associated with the second predetermined media collection to allow curation of the second media collection before presentation to the one or more users.
However, Han teaches: wherein the predetermined media collection is a first predetermined media collection, and further comprising: receiving a selection of an identifier of a second predetermined media collection to be curated before presentation to one or more users; causing display on a graphical user interface of media content associated with the second predetermined media collection to allow curation of the second media collection before presentation to the one or more users. (Han – Fig. 53 [0267-0269] a moderator (curator) may review and allow and deny content.  Content needs to be allowed before viewed).
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 10, Pennington does not explicitly teach: receiving a selection to turn off the predetermined media collection; and turning off the predetermined media collection causing the predetermined media collection to not be available to be viewed by the one or more users.
However, Han teaches: receiving a selection to turn off the predetermined media collection; and turning off the predetermined media collection causing the predetermined media collection to not be available to be viewed by the one or more users. (Han – [0116-0120] users may share collections of media with other users and update the shared settings based on deleted or new friends)
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 13, Pennington does not explicitly teach: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. 
However, Han teaches: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. (Han – [0260] [0105] media may be collected for a specific event and may include categorization based on geolocation)
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 16, Pennington teaches: and updating the identifier of the predetermined media collection from the second indicator to the first indicator indicating that the predetermined media collection does not require immediate attention, based on the selection of the subset of the content messages for the predetermined media collection received from the curator device. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be published to the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more users;
However, Hans teaches: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be published to the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more users; (Han – [0262, 0268] moderator may choose which media content is included in the collection that are viewed by the users).
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 17, Pennington teaches: receiving a request from a client device for the predetermined media collection; and providing the predetermined media collection in response to the request, wherein the predetermined media collection is displayed on the client device. (Pennington – [0008-0009] According to some embodiments, the methods may include displaying a GUI on a device, wherein the GUI comprises at least a plurality of views of digital media content, providing for transition between the plurality of views in response to selection of an I/O profile and in response to activation of a view selector component by a user )
Regarding dependents claim 19, Pennington does not explicitly teach: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint.
However, Han teaches: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint. (Han – [0270] object (people) may be recognized in photos for categorization).
It would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of, Pennington, McGinnis, Schmidt and Han as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators. McGinnis further teach setting reminder in order to review content for collections. Han teaches that content may be updated as new content is received in a media collection.  Adding the teachings of Han, and McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of McGinnis in view of Schmidt as applied to claims 1, 3-4, 7, 12, 15, 18 and 20 above, and further in view of Athsani et al. (US PGPUB: 20090150210, Filed Date: Dec. 10, 2007, hereinafter “Athsani”)
Regarding dependents claim 11, Pennington does not explicitly teach: receiving a selection of an ad to add to the predetermined media collection; and adding the ad to the first predetermined media collection.
However, Athsani teaches: receiving a selection of an ad to add to the predetermined media collection; and adding the ad to the first predetermined media collection. (Athsani − [0048] In a particular implementation, the library system empowers producers of content to easily add and/or combine advertisements to their own generated content, or the content of others (e.g., ad clips along with user video content).)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis, Schmidt and Athsani as all references teach compatible aspects related to image collections. Adding the teachings of Athsani to the teachings of Pennington, McGinnis and Schmidt would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of McGinnis in view of Schmidt as applied to claims 1, 3-4, 7, 12, 15, 18 and 20 above, and further in view of Nydam (US PGPUB: 20060161838, filed date: Jan. 14, 2005)
Regarding dependents claim 22, Pennington teaches: further comprising: and an indication within the first assigned portion of the timeline of content messages that have been selected by the first curator to be published to the predetermined media collection to be viewed by one or more users  (Pennington – paragraph [0098] the timeline may include a "handle" 940 moving the handle 940 to that point of the time for selecting a portion of the media. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. In paragraph [0099] an indicator may change when new items are received and change when the new items are acknowledge)
Pennington does not explicitly teach: causing a timeline to be displayed on a curator device showing a curation progress of each of a plurality of curators within the timeline relative to the rest of the predetermined media collection, the timeline displaying a first assigned portion of content messages within the timeline that are assigned to a first curator, an indication within the first assigned portion of the timeline of how many content messages of the first assigned portion have been viewed by the first curator, an indication within the first assigned portion of the timeline of how many content messages of the first assigned portion of content messages have not been viewed by the first curator,
However, McGinnis teaches: causing a timeline to be displayed on a curator device showing a curation progress of each of a plurality of curators within the timeline relative to the rest of the predetermined media collection, the timeline displaying a first assigned portion of content messages within the timeline that are assigned to a first curator, an indication within the first assigned portion of the timeline of how many content messages of the first assigned portion have been viewed by the first curator, an indication within the first assigned portion of the timeline of how many content messages of the first assigned portion of content messages have not been viewed by the first curator, (McGinnis − [0092-0093] [0102] can assign, route and tracks the progress of each reviewers (first and second curator) process for each piece or portion of received authored content 132. Content is reviewed or unreviewed. the tracking may track which reviewer and which content has completed their review, [0109] history and evolutions of reviews is tracked and may be displayed (timeline))
an indication within the second assigned portion of the timeline of how many content messages of the second assigned portion have been viewed by the second curator, an indication within the second assigned portion of the timeline of how many content messages of the second assigned portion of content messages have not been viewed by the second curator, (McGinnis − [0092-0093] [0102] can assign, route and tracks the progress of each reviewers (first and second curator) process for each piece or portion of received authored content 132. Content is reviewed or unreviewed. the tracking may track which reviewer and which content has completed their review, [0109] history and evolutions of reviews is tracked and may be displayed (timeline))
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections.  Pennington further teaches that as new content is received in a collection the collection may provide visual indicators on a timeline.  McGinnis further teach setting reminder in order to review content for collections. Adding the teachings of McGinnis would result in an expected improvement to Pennington. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Pennington does not explicitly teach: and the timeline further displaying a second assigned portion of content messages within the timeline that are assigned to a second curator, the second assigned portion displayed adjacent to the first assigned portion within the timeline,
However, Nydam teaches: and the timeline further displaying a second assigned portion of content messages within the timeline that are assigned to a second curator, the second assigned portion displayed adjacent to the first assigned portion within the timeline, (Nydam − [0023] Fig. 2, content creator/editor 110 may designate a first portion of project 220 or content 212 to be reviewed by a first reviewer 116, a second portion of project 220 or content 212 to be reviewed by a second reviewer 118, and so on wherein first reviewer 116 reviewers content 212 that may be different in part or in whole from the content 212 reviewed by second reviewer 118. [0030-0031] Fig, 6 and FIG. 7, a diagram of an annotation map showing the integration of the comments of multiple reviewers with a timeline of timeline based media content in accordance with one or more embodiments will be discussed. Reviewer 2 element 718 (second curator) is adjacent to element 716 that illustrates reviewer 1 first portion of project 220 or content 212 (first assigned portion) within the same timeline.)
and an indication within the second assigned portion of the timeline of content messages that have been selected by the second curator to be published to the predetermined media collection to be viewed by one or more users. (Nydam − [0030] Marker dialog box 620 may include various buttons to control the corresponding marker 616. 632 may be utilized to accept or reject any changes along the timeline. For example marker 616 of the timeline. Each marker a portion to be reviewed by different reviewers.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Schmidt and Nydam to allow user to review the workflow of reviewing content within a timeline. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177      
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177